Citation Nr: 1735152	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-44 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected non-Hodgkin's lymphoma. 

2. Entitlement to service connection for a foot disorder, to include as secondary to service-connected non-Hodgkin's lymphoma.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1958 to October 1960 and from February 1961 to February 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over this case was subsequently transferred to the RO in Los Angeles, California. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a July 2015 Travel Board hearing.  A transcript of that hearing is of record. 

The Board previously remanded this case for additional development in November 2015 and March 2017.  The case has been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  



FINDINGS OF FACT

1. The evidence preponderates against finding that the Veteran's diagnosed hypertension was demonstrated in or otherwise due to his military service.  

2. The Veteran's hypertension was first noted in 2004, many years after separation from service and two years prior to his non-Hodgkin's lymphoma.  

3. The evidence preponderates against finding that the Veteran's hypertension is secondary to or made worse by his non-Hodgkin's lymphoma or its treatment. 

4. The Veteran's foot disorder was first noted in 2011, many years after separation from service.  To the extent there is arthritic change, it was first noted years post-service.

5. The evidence preponderates against finding that the Veteran's diagnosed foot disorder was incurred in or otherwise due to his military service. 

6. The evidence preponderates against finding that the Veteran's foot disorder is secondary to or made worse by his non-Hodgkin's lymphoma or its treatment.  


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for establishing service connection for a foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

The Veteran has been provided notice letters throughout the appeal that address all required notice elements.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied as to this issue.

The Veteran has been afforded a VA examination in conjunction with his appeal.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  The February 2014 VA examination, together with the May 2017 addendum opinion, is adequate for the purpose of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran's disability conditions, and provides an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Additionally, the requisite legal duties in the conduct of the hearing were complied with.  During the July 2015 Board hearing, the Veterans Law Judge took necessary measures to identify the issue presented on appeal and posed direct questions to the Veteran designed to elicit information relevant to the disposition of his claim.  38 C.F.R. § 3.103 (c)(2) (2016).

The instant appeal has been previously remanded in November 2015 and March 2017 for additional development.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal on this issue may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103; 5103A; 38 C.F.R. § 3.159 .

II. Service Connection

The Veteran is claiming entitlement to service connection for hypertension and a foot disorder, to include as secondary to his service-connected non-Hodgkin's lymphoma (NHL). 

Service connection may be granted for disability from injury or disease that was incurred in or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Basic requirements for service connection are (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain disorders, to include hypertension and arthritis, may be presumed to have been incurred in service if shown to a compensable degree within one year following separation from qualifying service.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection could be warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for any permanent increase in severity (aggravation) of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Regarding the Veteran's claim of service connection for hypertension, the Veteran's service treatment records are negative for any complaints, diagnoses, or treatment of hypertension.  There is also no evidence of a diagnosis or treatment for it within one year of his separation from service. 

The Veteran testified in the July 2015 Board hearing that his hypertension was the precursor to his non-Hodgkin's lymphoma.  Similarly in his November 2009 statement, he alleged that his hypertension was connected to his non-Hodgkin's lymphoma and chemotherapy and that since it started in 2004, hypertension has been an ongoing issue.  

Post-service treatment records show that the Veteran was diagnosed with hypertension in 2004 and then with non-Hodgkin's lymphoma in 2006.  To ascertain the nature and etiology of the Veteran's hypertension, an addendum opinion was requested and completed in May 2017.  In the May 2017 VA addendum opinion, the examiner found that a January 2007 hematology oncology note documented completion of chemotherapy with remission of lymphoma since then and that the Veteran was on atenolol monotherapy for hypertension.  Further, the examiner found that since 2007, the Veteran's hypertension progressed.  As indicated by the January 2017 active outpatient medication list; he is currently on three medications for hypertension - amlodipine besylate, carvedilol, and chlorthalidone.  

Based on the above findings, the examiner opines that it is less likely than not that the Veteran's hypertension was caused by his lymphoma because his hypertension "clearly and unmistakably preceded the diagnosis of lymphoma."  Moreover, the examiner concludes that it is less likely than not that the Veteran's hypertension was aggravated beyond its natural progression by his lymphoma because there is no plausible pathophysiologic mechanism for his lymphoma, in complete remission, to be the etiology for his worsening hypertension.  According to the examiner, blood pressure often increases with age as the natural progression of hypertension and most individuals require 2 or more medications for control.  Here, the Veteran has remained in remission from his lymphoma since 2007 at which time his blood pressure was controlled on one medication.   

Regarding the Veteran's service connection claim for a foot disorder, the Veteran's service treatment records are negative for any complaints, diagnoses, or treatment of foot disorder.  There is also no evidence of a diagnosis or treatment of any arthritis within one year of his separation from service. 

In a November 2009 statement, the Veteran stated that "the foot problems are bone aches and what appears to be nerve damage pain which is ongoing."  He contends that it is related to his service-connected non-Hodgkin's lymphoma or the effects of his chemotherapy.  In the July 2015 Board hearing, the Veteran also testified that his gout condition was very similar to his peripheral neuropathy, for which the entitlement to service connection has been granted since the hearing.  

In the February 2014 VA examination, the examiner diagnosed the Veteran with hallux valgus and osteopenia.  The examiner noted an in-service diagnosis of pes planus.  The examiner opined that the Veteran's currently diagnosed foot disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale, he noted that there was no current evidence of pes planus on examination.  "The current foot conditions of hallux valgus and osteopenia developed independently of the pes planus through distinct pathophysiological etiologies and less likely than not caused by the claimed in-service injury, event, or illness."  

In the May 2017 addendum opinion, the examiner found that the Veteran developed gout in 2011 several years after being in remission from lymphoma and with normal kidney function.  The examiner opines that it is less likely than not that the Veteran's foot disorder (i.e., gout) is related to his lymphoma for a couple of reasons.  First, the examiner explains that there is no plausible pathophysiologic explanation to link his lymphoma in remission to the development of gout.  Then, the examiner states, as other possible reason, that the most likely etiology of the Veteran's gout is continued daily consumption of wine because the Veteran reported improvement when he stopped drinking.  Lastly, the examiner indicates that the ongoing treatment with a thiazide diuretic (chlorthalidone) to control his hypertension is another likely etiology for gout because it is one of the most common iatrogenic causes or aggravation of gout.  In this addendum opinion, the examiner also provided diagnosis of peripheral neuropathy separately from the Veteran's foot disability.  

The Veteran has not provided any competent medical evidence in support of his claims for service connection on a direct, presumptive, or secondary basis.  The Board acknowledges the Veteran's lay assertions that he believes his hypertension and foot disorder to be related to his non-Hodgkin's lymphoma and its treatment.  However, while he is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection and are afforded little probative value in light of the reasoned VA opinion finding no etiological relationship.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The Board finds a preponderance of the competent, probative evidence of record weighs against finding that the Veteran's service-connected non-Hodgkin's lymphoma was the proximate cause of or aggravated his hypertension or foot disorder.  Accordingly, the benefit of the doubt rule does not apply, and the claim of service connection for a kidney disorder must be denied.  See 38 U.S.C.A. § 5107 .


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected non-Hodgkin's lymphoma is denied. 

Entitlement to service connection for a foot disorder, to include as secondary to service-connected non-Hodgkin's lymphoma is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


